     Case 2:20-cv-00376-WBS-DMC Document 8 Filed 11/23/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSE DUPREE, JR,                          No. 2:20-CV-0376-WBS-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    REGINA BRADSHAW, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint (ECF No. 1).

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a government entity or officer or employee of a governmental entity. See 28 U.S.C. §

21   1915A(a). The Court must dismiss a complaint or portion thereof f it: (1) is frivolous or

22   malicious; (2) fails to sate a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:20-cv-00376-WBS-DMC Document 8 Filed 11/23/20 Page 2 of 5


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff is currently incarcerated in California State Prison, Sacramento, and the

 9   alleged events occurred in the Kings County Superior Court of California. Plaintiff appears to be

10   alleging prosecutorial misconduct, ineffective assistance of counsel, and denial of access to the

11   court. Plaintiff brings these claims against Regina Bradshaw, Vidal Gomez, and Valerie R.

12   Chrissakis.

13                  Plaintiff states that on January 1, 2020 at 9:00 a.m. he was at the California

14   Superior Court in Kings County, where he discussed the terms of a plea agreement with Regina

15   Bradshaw, who Plaintiff identifies as an attorney for the Kings County District Attorney’s office.

16   See ECF No. 1, pg. 2-3. Plaintiff was offered a plea agreement, in which some charges would be

17   dropped, and Plaintiff would not have to go to trial and potentially face a sentence of 54 years to

18   life in prison. See id. at 3. Plaintiff was being charged with assault with a deadly weapon by a

19   life prisoner, a violation of California Penal Code § 4500. See id. at 3, 8, 11. Plaintiff was also

20   charged with battery on a non-confined person by prisoner, a violation of California Penal Code §
21   4501.5, and two special allegations of prior convictions of serious or violent felony, a violation of

22   California Penal Code § 667 subdivision (b)(i). See id. at 8, 11-12. Plaintiff contends that there

23   was no report of a deadly weapon from any of the officers in Corcoran State Prison, and that

24   Plaintiff was not told this until after he had agreed to the plea agreement. See id. at 3. Plaintiff

25   states that after he accepted the plea agreement for five years in prison Ms. Bradshaw moved to

26   dismiss the charges for assault with a deadly weapon. See id.
27   ///

28   ///
                                                        2
     Case 2:20-cv-00376-WBS-DMC Document 8 Filed 11/23/20 Page 3 of 5


 1                  Plaintiff was proceeding pro per at the time he accepted the plea agreement, and

 2   had stand-by counsel, Mr. Gomez-Vidal, an attorney for the Public Defender in Fresno, available.

 3   See ECF No. 1, pg. 4 and 7. Mr. Gomez-Vidal had previously represented Plaintiff for over a

 4   year before Plaintiff went pro per. See id. at 4. Plaintiff contends that Mr. Gomez-Vidal did not

 5   file any motions, including motions for discovery, in relation to his case. See id. Plaintiff

 6   requested that private investigators be hired in his case, and Mr. Gomez-Vidal ignored those

 7   requests. See id. Plaintiff contends that, because Mr. Gomez-Vidal was working for the Public

 8   Defender in Fresno, he was working with or for conspirators that wanted Plaintiff to be

 9   wrongfully convicted. See id. Plaintiff states that he could not trust Mr. Gomez-Vidal. See id.

10                  Plaintiff further contends that the judge presiding over his case, Judge Valerie R.

11   Chrissakis, was prejudiced, and that she was involved in a conspiracy against him. See ECF No.

12   1, pg. 5. Plaintiff states that Judge Chrissakis assigned him Mr. Gomez-Vidal as an advisory

13   counsel after Plaintiff became propria persona. See id. This occurred after Plaintiff had made

14   clear to Judge Chrissakis that he and Mr. Gomez-Vidal could not work together. See id. Plaintiff

15   also noticed that Judge Chrissakis and Ms. Bradshaw would communicate with one another in a

16   covert sign language. See id. Plaintiff contends that Lisa Gamoan, a judge in Fresno, was an

17   integral part of the conspiracy against him, and that Judge Chrissakis had been either coerced or

18   bribed into assisting in this conspiracy. See id.

19

20                                            II. DISCUSSION
21                  Plaintiff’s allegations do not give rise to a cognizable claim under § 1983 and

22   would more appropriately be made through a writ of habeas corpus.

23                  When a state prisoner challenges the legality of his custody and the relief he seeks

24   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

25   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

26   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,
27   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

28   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief
                                                         3
     Case 2:20-cv-00376-WBS-DMC Document 8 Filed 11/23/20 Page 4 of 5


 1   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

 2   underlying conviction or sentence such a claim is not cognizable under § 1983 unless the

 3   conviction or sentence has first been invalidated on appeal, by habeas petition, or through some

 4   similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-84 (1994) (concluding that §

 5   1983 claim not cognizable because allegations were akin to malicious prosecution action which

 6   includes as an element a finding that the criminal proceeding was concluded in plaintiff’s favor);

 7   Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997) (concluding that § 1983 claim not

 8   cognizable because allegations of procedural defects were an attempt to challenge substantive

 9   result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding that § 1983 claim was cognizable

10   because challenge was to conditions for parole eligibility and not to any particular parole

11   determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005) (concluding that § 1983 action

12   seeking changes in procedures for determining when an inmate is eligible for parole consideration

13   not barred because changed procedures would hasten future parole consideration and not affect

14   any earlier parole determination under the prior procedures).

15                  Plaintiff’s claims directly challenge the legality of his custody. Plaintiff is alleging

16   that the charges that resulted in the plea agreement were unfounded, that before he went pro per

17   he received ineffective assistance of counsel, and that the judge in his case denied him

18   meaningful access to the court. The relief being requested by Plaintiff is for his conviction to be

19   overturned, and for his plea to be withdrawn. See ECF No. 1, pg. 13. This relief is improper, as

20   Plaintiff’s sole avenue for such relief is through a writ of habeas corpus. See Preiser, 411 U.S. at
21   500. Even if Plaintiff were not directly seeking his criminal conviction be overturned and was

22   only seeking the monetary damages that he requests, that relief would still be improper, as that

23   relief would necessarily imply that his continued confinement was improper. See Heck, 512 U.S.

24   at 486-87. As such, the Court finds that Plaintiff has failed to state a cognizable claim under

25   § 1983.

26   ///
27   ///

28   ///
                                                        4
     Case 2:20-cv-00376-WBS-DMC Document 8 Filed 11/23/20 Page 5 of 5


 1                                          III. CONCLUSION

 2                  Because it does not appear possible that the deficiencies identified herein can be

 3   cured by amending the complaint, Plaintiff is not entitled to leave to amend prior to dismissal of

 4   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5                  Based on the foregoing, the undersigned recommends that Plaintiff’s complaint be

 6   dismissed.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14   Dated: November 23, 2020
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
